 In the Matter Of SULLIVANDRYDOCK & REPAIR CORP.andINDUSTRIALUNION OF MARINE ANDSHIPBUILDINGWORKERS OF AMERICA, LOCAL13, C. I. O.Case No. 2-R-5672.-Decided October 31, 1945Mr. J. Read Smith,of Brooklyn, N. Y., for the Company.Mr. William L. Standard, by Ruth H. Saslow,of New York City,for the Union.Mr. Stanley B. Korengold,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Industrial Union of America, Local13, C. I% 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofSullivan Drydock & Repair Corp., Brooklyn, New York, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Jerome I. Macht, TrialExaminer. The hearing was held at New York City, on July 26, 1945.The Company and the Union appeared and participated. All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF TILE COMPANYSullivan Drydock & Repair Corp. is a New York corporation lo-cated at Brooklyn, New York. It is engaged in manufacturing pro-peller wheels and repairing and converting ships for the United StatesArmy, the Navy, the Maritime Commission, and for commercial cus-tomers.The ships repaired and converted by the Company during64 N L It.B., No. 110650 0SULLIVANDRYDOCK & REPAIR CORP.651the past year were valued in excess of $500,000, and were used inintercoastal commerce.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.H. THE ORGANIZATION INVOLVEDIndustrialUnion of Marine and Shipbuilding Workers of America,Local 13, affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unithereinafterfound appropriate?We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties, thatall storeroom and toolroom employees of the Company at its Brooklynyard, excluding the head storeroom keepers and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.' The Field Examiner reported that the Union submitted 4 dues record cards, that all4 cards were dated April 2, 1945, and that there are 13 employees in the alleged appro-priate unit.At the hearing the Union submitted to the Trial Examiner 7 additional cards,ofwhich S were dues record cards and 2 were membership and authorization cards.Of these 7 additional cards,5 bore the names of persons appearing on the Company'spay roll. -652DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sullivan Drydockand Repair Corp., Brooklyn, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because -they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the'election, to determine whether or not they desire to be represented byIndustrial Union of Marine and Shipbuilding Workers of America,Local 13, C. I. 0., for the purposes of collective bargaining.aMR. GERARD D. REU.rr took no part in the consideration of the aboveDecision and Direction of Election.